Case 1:19-cv-00584-LEK-KJM Document 46 Filed 01/28/21 Page 1 of 1                  PageID #: 233

                                   MINUTE ORDER

   CASE NUMBER:             CIVIL NO. 19-00584 LEK-KJM
   CASE NAME:               Bronson Nahale Bascar vs. State of Hawaii, Public Safety
                            Dept.


         JUDGE:      Leslie E. Kobayashi            DATE:             1/28/2021


  COURT ACTION: EO: COURT ORDER RULING ON THE PARTIES’ MOTIONS
  FOR SUMMARY JUDGMENT

          On May 21, 2020, pro se Plaintiff Bronson Nahale Bascar (“Plaintiff”) filed his
  Motion for Summary Judgment (“Plaintiff’s Motion”), and Defendants State of Hawai`i
  Department of Public Safety and Lieutenant Gail Mirkovich (collectively “Defendants”)
  filed their Motion for Summary Judgment (“Defendants’ Motion”) on November 30,
  2020. [Dkt. nos. 26, 39.]

         Defendants filed their memorandum in opposition to Plaintiff’s Motion on July 20,
  2020, and Plaintiff filed his reply on July 30, 2020. [Dkt. nos. 31, 32.] Defendants filed a
  supplemental response to Plaintiff’s Motion on November 4, 2020. [Dkt. no. 38.]
  Plaintiff filed his memorandum in opposition to Defendants’ Motion on December 14,
  2020. [Dkt. no. 44.] The Court finds the motions suitable for disposition without a
  hearing pursuant to Local Rule 7.1(c).

          The parties are hereby informed that Plaintiff’s Motion is DENIED and
  Defendants’ Motion is GRANTED. Based on the record in this case, this Court finds that
  there are no genuine issues of material fact, and concludes that Defendants are entitled to
  judgment as a matter of law as to Plaintiff’s 42 U.S.C. § 1983 claims because there was
  no violation of Plaintiff’s procedural due process rights. See Fed. R. Civ. P. 56(a) (“The
  court shall grant summary judgment if the movant shows that there is no genuine dispute
  as to any material fact and the movant is entitled to judgment as a matter of law.”);
  Shinault v. Hawks, 782 F.3d 1053, 1057-59 (9th Cir. 2015) (analyzing what due process
  entitles an inmate to before his prison account can be deducted from or frozen).
  Summary judgment is therefore granted in favor of Defendants as to the two remaining
  claims in Plaintiff’s Prisoner Civil Rights Complaint, [filed 10/25/19 (dkt. no. 1)].

          A written order will follow that will supersede these rulings. If Plaintiff wishes to
  file a motion for reconsideration, he must wait until the written order is filed to do so.

         IT IS SO ORDERED.

  Submitted by: Agalelei Elkington, Courtroom Manager
